Dewey, J.
1. This is a good indictment under the Rev. Sts. c. 126, § 5. The offence described in that- section is not made punishable with reference to the value of the building destroyed, and the indictment is hot defective by reason of not alleging a particular value to the building.
2. Nor is it necessary, in an indictment under this chapter, to set forth whether it charges an offence under the third or under the fifth section. If it omits the circumstances of aggravation constituting the greater offence, it is to be taken to be the lesser one, and punished only to that extent. Commonwealth v. Squire, 1 Met. 258. Larned v. Commonwealth, 12 Met. 240.
3. This indictment sufficiently alleges the ownership of the property, although not in the more usual and more technical language. That would be for the burning of a certain barn “ of one C. G.,” or “ being the property of C. G.” But the books of precedents also use the form “belonging to one C. G.,” as in an indictment for malicious mischief to real property in 3 Chit. Crim. Law, 1116; and in an indictment for maliciously burning a meeting-house, and one for trespass upon real estate, in Daws Free. 51, 257. One of the approved definitions of the word “ belong ” is “ to be the property of,” and “ belonging ” is “ being the property of.” Webst. Diet.
4. This indictment is not open to any objections as to the misrecital of the time of finding it. It describes the time as of the opening of the term, which is the usual form, although the indictment may be found at a subsequent day of the session. But in the present case there is nothing to show that the day is not accurately described as that on which the indictment was found.
*4835. It is no ground for arresting judgment, that the foreman, in his signature to the bill, has abbreviated his Christian name, signing the same with his surname and the initial of his Christian name. The practice of public functionaries of the highest grade, in putting their names to documents of the gravest character, might be cited in support of such form of signature. If it be not a valid form of certificate, the defendant has no bill of exceptions before us, inasmuch as the only certificate upon which he invokes our action to arrest this judgment of the superior court is signed “ J. Rockwell, Justice of Superior Court.”
6. As to the exception to the ruling upon the cross-examinatian of Austin, there are two sufficient answers: first, the evidence was properly excluded; and, second, the defendant had the opportunity to put in this testimony subsequently upon the withdrawal of the objection by the district attorney.

Exceptions overruled.